NO. 07-05-0184-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



JUNE 16, 2005



______________________________





MARION D. CRUSE, APPELLANT



V.



TEXAS DEPARTMENT OF TRANSPORTATION, APPELLEE





_________________________________



FROM THE 106
TH
 DISTRICT COURT OF GARZA COUNTY;



NO. 04-09-05957-CV; HONORABLE CARTER SCHILDKNECHT, JUDGE



_______________________________



Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Appellant Marion D. Cruse appeals from an order granting a Motion for Partial Summary Judgment filed by appellee Texas Department of Transportation.  We dismiss for lack of jurisdiction.



Appellant filed his Notice of Appeal on May 6, 2005 with the trial court clerk indicating he was appealing from an April 12, 2005 order.  On May 16, 2005, the clerk’s record was received and filed in this court.  On June 3, 2005, the appellate clerk sent counsel a letter indicating that no final judgment appeared in the clerk’s record.  Responses to this letter could be received in the clerk’s office by June 13, 2005.  On June 9, 2005, appellee filed a Motion for Involuntary Dismissal contending that the April 12 order is not a final judgment.  No response has been received from appellant.  

In a civil case in which the judgment or amount in controversy exceeds one hundred dollars, exclusive of interest and costs, an appeal from a final judgment may be taken to the court of appeals.  
Tex. Civ. Prac. & Rem. Code
 § 51.012 (Vernon 1997).  Generally, an appeal may be taken only from a final judgment.  
See Lehmann v. Har-Con Corp
., 39 S.W.3d 191, 
195 (Tex. 2001). 
 Appeal can be taken from interlocutory orders
 
in certain instances authorized by statute.  
Jack B. Anglin Co., Inc. v. Tipps
, 842 S.W.2d 266, 272 (Tex. 1992); 
Cherokee Water Co. v. Ross
, 698 S.W.2d 363, 365 (Tex. 1985); 
see, e.g.
, 
Tex. Civ. Prac. & Rem. Code
 § 51.014 (Vernon 1997).  

A judgment is final for purposes of appeal if it disposes of all pending parties and claims in the record, except as necessary to carry out the decree.  
See Lehmann
, 39 S.W.3d at 191; 
North East Independent School Dist. v. Aldridge
, 400 S.W.2d 893, 895 (Tex. 1966).  

We agree the order from which appellant has given notice of appeal is not a final judgment and is not appealable.  We dismiss the appeal for want of jurisdiction.  Tex. R. App. P. 42.3(a).  



James T. Campbell

        Justice